--------------------------------------------------------------------------------

Exhibit 10.1
 
FIFTH AMENDMENT AND WAIVER TO REVOLVING
 
CREDIT, TERM LOAN AND SECURITY AGREEMENT
 
This Fifth Amendment and Waiver to Revolving Credit, Term Loan and Security
Agreement (the “Amendment”) is made as of this 15th day of August, 2011, by and
among CONTINENTAL COMMERCIAL PRODUCTS, LLC, a limited liability company
organized under the laws of the State of Delaware (“Continental”), and GLIT /
GEMTEX, LTD., a corporation organized under the laws of the Province of Ontario
(“Glit/Gemtex”, and together with Continental, collectively the “Borrowers” and
each a “Borrower), KATY INDUSTRIES, INC., a corporation organized under the laws
of the State of Delaware (“Katy” or the “Guarantor”) the financial institutions
which are now or which hereafter become a party to such Agreement (collectively,
the “Lenders”) and PNC Bank, National Association (“PNC”), as agent for the
Lenders (PNC, in such capacity, the “Agent”).
 
BACKGROUND
 
A.           On May 26, 2010, Borrowers, Guarantor, Lenders and Agent entered
into a certain Revolving Credit, Term Loan and Security Agreement to reflect
certain financing arrangements  among the parties thereto (as the same has been
or may be amended, modified, renewed, extended, replaced or substituted from
time to time, the “Loan Agreement”).
 
B.           Borrowers, Guarantor, Lenders and Agent entered into a First
Amendment to Loan Agreement, dated as of January 18, 2011 (the “First
Amendment”), a Second Amendment to Loan Agreement, dated as of February 4, 2011
(the “Second Amendment”), a Third Amendment to Loan Agreement, dated as of
February 14, 2011 (the “Third Amendment”) and a Fourth Amendment to Loan
Agreement, dated as of May 16, 2011 (the “Fourth Amendment”).
 
C.           The Loan Agreement and all other documents executed in connection
therewith are collectively referred to as the “Existing Financing
Agreements.”  All capitalized terms not otherwise defined herein shall have the
meaning ascribed to them in the Loan Agreement.
 
D.           Borrowers have requested and the Agent and the Lenders have agreed
to amend certain terms and provisions contained in the Loan Agreement, on the
terms and subject to the satisfaction of the conditions contained in this
Amendment.
 
NOW THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:
 
1.             Section One.  Amendment to Loan Agreement.  Effective
immediately, the Loan Agreement is amended as follows:
 
(a)           Section 1.2.  General Terms.  The definitions of the terms
“Individual Maximum Revolving Advance Amount” and “Maximum Revolving Advance
Amount” contained in Section 1.2 of the Loan Agreement are each deleted in their
entirety and the

 
 

--------------------------------------------------------------------------------

 

following are substituted in lieu thereof, and the term “Disco Division Sale”,
and the definition thereof, is added to Section 1.2 of the Loan Agreement, in
the appropriate alphabetical order, as follows:
 
“Disco Division Sale” means the sale or disposition of all or a material portion
of the assets and business which comprise the Borrowers’ “Disco” Division.
 
“Individual Maximum Revolving Advance Amount” shall mean (i) with respect to
Continental, as of any date of determination, an amount equal to (x) at all
times prior to the date of consummation of the Disco Division Sale, $25,000,000
and (y) at all times on and after the date of consummation of the Disco Division
Sale, $8,500,000, in each case, minus the aggregate principal amount of all then
outstanding Revolving Advances made to Glit/Gemtex, minus the aggregate
principal amount of all Advances then outstanding under the Ex-Im Agreement and
(ii) with respect to Glit/Gemtex, $2,000,000.
 
“Maximum Revolving Advance Amount” shall mean, as of any date of determination,
(x) at all times prior to the date of consummation of the Disco Division Sale,
$25,000,000, and (y) at all times on and after the date of consummation of the
Disco Division Sale, the sum of $8,500,000, less, in each case, the aggregate
principal amount of all Advances then outstanding under the Ex-Im Agreement.
 
(b)           Section 13.1.  Term.  Section 13.1 is deleted in its entirety, and
the following is substituted in lieu thereof:
 
“13.1.           Term.  This Agreement, which shall inure to the benefit of and
shall be binding upon the respective successors and permitted assigns of each
Borrower, Agent and each Lender, shall become effective on the date hereof and
shall continue in full force and effect until February 28, 2012 (the “Term”)
unless sooner terminated as herein provided.  Borrowers may terminate this
Agreement at any time upon not less than thirty (30) days’ prior written notice
upon payment in full of the Obligations.”
 
(c)           Section 6.5(a).   EBITDA.  Section 6.5(a) is amended by deleting
the lines (v) through (vii) and replacing them in their entirety as follows:

 
2

--------------------------------------------------------------------------------

 


(v)  nine fiscal months ending on or about September 30, 2011
$850,000
   
(vi)  twelve fiscal months ending on or about December 31, 2011
$765,000

 
 
(d)           Section 6.5(b).   Fixed Charge Coverage Ratio.  Section 6.5(b) is
deleted in its entirety.
 
2.             Section Two.  Waiver to Capital Event Covenant.  Borrowers and
Katy have failed to comply with the requirements contained in (i) Section Two
(b) of the First Amendment (as modified by the Fourth Amendment), pursuant to
which Borrowers and Katy were required to deliver to Agent and Lenders by June
30, 2011 substantially final drafts of all material documents, instruments and
agreements to be executed or delivered in connection with a Sale Event (as such
term is defined in the First Amendment) and (ii) Section Two (a) of the First
Amendment (as modified by the Fourth Amendment), pursuant to which Borrowers
were required to deliver to Agent no later than July 6, 2011 all net cash
proceeds of such Sale Event received by Borrowers (or received by Katy and
contributed to Borrowers).  Each such violation constitutes an Event of Default
(collectively the “Designated Defaults”).  Borrowers and Katy have requested and
Agent and Lenders have agreed, as an accommodation, to waive the Designated
Defaults.  Accordingly, effective upon the satisfaction of the conditions
contained in Section Six hereof, Agent and Lenders hereby waive each of the
Designated Defaults as an Event of Default, provided that nothing contained in
this Section Two shall constitute a waiver of any other Event of Default,
whether or not in existence on the date hereof and whether or not known to Agent
or any Lender, nor shall anything contained in this Section Two constitute a
waiver of any further Event of Default whatsoever.
 
3.             Section Three.  Waiver of Financial Covenant Violation.  Katy and
its consolidated Subsidiaries had EBITDA on a consolidated basis for the period
of twelve fiscal months ended on or about June 30, 2011 of $1,525,000, in
violation of Section 6.5(a) of the Loan Agreement, which requires them to
maintain such EBITDA for such period of not less than $2,254,000.  Such
violation constitutes an Event of Default (the “Financial Covenant
Default”).  Borrowers and Katy have requested and Agent and Lenders have agreed
to waive the Financial Covenant Default.  Accordingly, effective upon the
satisfaction of the conditions contained in Section Six hereof, Agent and
Lenders hereby waive the Financial Covenant Default as an Event of Default,
provided that nothing contained in this Section Three shall constitute a waiver
of any other Event of Default, whether or not in existence on the date hereof,
and whether or not known to Agent or any Lender, nor shall anything contained in
this Section Three constitute a waiver of any further Event of Default
whatsoever.
 
4.             Section Four.  Covenant.  Each Borrower and Katy hereby covenant
and agree as follows:
 
(a)           Borrowers and Katy shall deliver to Agent and Lenders, by August
17, 2011, the definitive final version of the purchase agreement regarding the
Sale Event (the
 
 
3

--------------------------------------------------------------------------------

 
 
 “Purchase Agreement”), duly executed by all parties thereto, including all
schedules and exhibits to be delivered in connection therewith;


(b)           Borrowers shall consummate the Sale Event no later than September
15, 2011 on terms and conditions satisfactory to Agent and Lenders, including,
without limitation, that the minimum cash proceeds of such Sale Event shall
equal approximately $21,000,000; and


(c)           Upon the consummation of the Sale Event, Borrowers shall
immediately pay to Agent for the benefit of the Lenders, the cash proceeds
thereof net of reasonable fees and expenses in connection therewith approved by
Agent in its reasonable discretion, for application against the Obligations then
outstanding.


5.            Section Five.  Representations and Warranties.  Each Borrower
hereby:
 
(a)           reaffirms all representations and warranties made to Agent and
Lenders under the Loan Agreement and all of the other Existing Financing
Agreements and confirms that all are true and correct in all material respects
as of the date hereof, in each case other than representations and warranties
that relate to a specific date;
 
(b)           reaffirms all of the covenants contained in the Loan Agreement and
covenants to abide thereby until all Advances, Obligations and other liabilities
of Borrowers to Agent and Lenders, of whatever nature and whenever incurred, are
satisfied and/or released by Agent and Lenders;
 
(c)           except with respect to the Designated Defaults and the Financial
Covenant Default, represents and warrants that no Default or Event of Default
has occurred and is continuing under any of the Existing Financing Agreements;
 
(d)           represents and warrants that no Material Adverse Effect has
occurred since May 26, 2010;
 
(e)           represents and warrants that it has the authority and legal right
to execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all necessary corporate or company action and that the
officers executing this Amendment on its behalf were similarly authorized and
empowered, and that this Amendment does not contravene any provisions of its
Articles of Incorporation or Certificate of Formation, as applicable and Bylaws
or Operating Agreement, as applicable, or of any contract or agreement to which
it is a party or by which any of its properties are bound; and
 
(f)            represents and warrants that this Amendment and all assignments,
instruments, documents, and agreements executed and delivered in connection
herewith, are valid, binding and enforceable in accordance with their respective
terms.
 
6.            Section Six.  Conditions Precedent/Effectiveness Conditions.  This
Amendment shall be effective upon Agent’s receipt of a fully executed
counterpart of this Amendment.
 
 
4

--------------------------------------------------------------------------------

 
 
7.             Section Seven.  Payment of Expenses.  Borrowers shall pay or
reimburse Agent for its reasonable attorneys’ fees and expenses in connection
with the preparation, negotiation and execution of this Amendment and the
documents provided for herein or related hereto.
 
8.             Section Eight.  Reaffirmation of Existing Financing
Agreements.  Except as modified by the terms hereof, all of the terms and
conditions of the Loan Agreement, as amended, and all other of the Existing
Financing Agreements are hereby reaffirmed and shall continue in full force and
effect as therein written.
 
9.             Section Nine.  Release.  Each Borrower and Katy hereby waives and
releases and forever discharges Agent and Lenders, and the officers, directors,
attorneys, agents and employees of each, from any liability, damage, claim, loss
or expense of any kind originating in whole or in part on or before the date of
this Amendment that such Borrower or Katy may now have against Agent or Lenders
or any of them arising out of or relating to the Obligations, this Amendment,
the Loan Agreement or the Other Documents.
 
10.           Section Ten.  Miscellaneous.
 
(a)           No rights are intended to be created hereunder for the benefit of
any third party donee, creditor, or incidental beneficiary.
 
(b)           The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.
 
(c)           No modification hereof or any agreement referred to herein shall
be binding or enforceable unless in writing and signed on behalf of the party
against whom enforcement is sought.
 
(d)           The terms and conditions of this Amendment shall be governed by
the laws of the State of New York.
 
(e)           This Amendment may be executed in any number of counterparts and
by facsimile, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same
agreement.  Delivery by facsimile or electronic transmission shall bind the
parties hereto.
 
(f)           This Amendment shall constitute an Other Document and the failure
to comply with any covenant herein shall be an Event of Default under the Loan
Agreement.
 
(g)           Kohlberg & Company, L.L.C., a Delaware limited liability company,
although not a party to this Amendment, has signed below to indicate its
acknowledgement of this Amendment and its agreement with the terms hereof, and
each of Borrowers, Katy and Kohlberg & Company, L.L.C. reaffirms its obligations
under Section Eight of the Third Amendment to Revolving Credit, Term Loan and
Security Agreement dated as of February 14, 2011 among Borrowers, Katy and
Agent.
 
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment and Waiver to be
executed and delivered by their duly authorized officers as of the date first
above written.




Confirmed:
CONTINENTAL COMMERCIAL
 
PRODUCTS, LLC
KOHLBERG & COMPANY, L.L.C.
   
By:  /s/ James W. Shaffer
By:  /s/ Christopher W. Anderson
Name: James W. Shaffer
Name: Christopher W. Anderson
Title: VP-CFO
Title: Partner
       
GLIT / GEMTEX, LTD.
     
By:  /s/ James W. Shaffer
 
Name: James W. Shaffer
 
Title: VP-CFO
     
KATY INDUSTRIES, INC.
 
a Delaware corporation
     
By:  /s/ James W. Shaffer
 
Name: James W. Shaffer
 
Title: VP-CFO
     
PNC BANK NATIONAL ASSOCIATION,
 
as Lender and as Agent
     
By:  /s/Glenn D. Kreutzer
 
Name: Glenn D. Kreutzer
 
Title: Vice President
     
PNC BANK CANADA BRANCH, as Lender
     
By:  /s/ Geoffrey Hiscock
 
Name: Geoffrey Hiscock
 
Title: Vice President





Signature Page to Fifth Amendment and Waiver to
Revolving Credit, Term Loan and Security Agreement
 

--------------------------------------------------------------------------------